IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :          No. 2617 Disciplinary Board No. 3
                                :
                Petitioner      :          No. 11 DB 2019
                                :
           v.                   :          Attorney Registration No. 22536
                                :
JEFF LEE LEWIN,                 :          (Delaware County)
                                :
                Respondent      :




                                      ORDER

PER CURIAM
      AND NOW, this 1st day of July, 2019, upon consideration of the Recommendation

of the Three-Member Panel of the Disciplinary Board, the Joint Petition in Support of

Discipline on Consent is granted, and Jeff Lee Lewin is suspended on consent from the

Bar of this Commonwealth for a period of two years. Respondent shall comply with all

the provisions of Pa.R.D.E. 217, and pay costs to the Disciplinary Board pursuant to

Pa.R.D.E. 208(g).